Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Claim 1 recites:
A computer-implemented method of training a neural network implemented in a hardware that allows only a limited range for connection weight values of artificial neurons of the network, the latter comprising one or more hidden layers of neurons, wherein the training is carried out according to a training algorithm, so as to iteratively perform steps that comprise, each: 
calling scaled connection weight values from a memory, which values span an initial range compatible with said limited range; 
based on the scaled connection weight values called, learning new scaled connection weight values, whereby, for each layer of said one or more hidden layers and for each neuron of said each layer: 
input values to said each neuron are inversely scaled, based on an inverse scaling coefficient 1/ α, which is an inverse of a scaling coefficient α according to which the connection weight values as called for said each neuron are scaled, so as for values output by said each neuron to remain unaffected by this scaling coefficient α, and 
the scaled connection weight values as called for said each neuron are updated, so as for the updated values to span a final range compatible with said limited range, whereas corresponding unsealed values span an effective range that differs from said final range; and instructing to store the updated, scaled connection weight values on the memory.

The prior art of record doesn’t teach or suggest the above-highlighted limitations of claim 1.
Duan et al., U.S. Patent Application No. 2006/0224532, (herein Duan)  teaches training a neural network including updating scaled connection weights wherein input values are scaled according to a scaling coefficient [Duan at paragraph 55; FIG. 2]. However, Duan doesn’t teach “for each layer of said one or more hidden layers and for each neuron of said each layer: input values to said each neuron are inversely scaled, based on an inverse scaling coefficient 1/ α, which is an inverse of a scaling coefficient α according to which the connection weight values as called for said each neuron are scaled, so as for values output by said each neuron to remain unaffected by this scaling coefficient α” as recited in claim 1.
Deisher et al., U.S. Patent Application Publication No. 2019/0042935, (herein Deisher) teaches dynamic quantization of a neural network including, for each layer, scaling feature/input values according to a scale factor [Deisher at paragraphs 25 and 31; FIG. 3]. However, Deisher doesn’t teach “for each layer of said one or more hidden layers and for each neuron of said each layer: input values to said each neuron are inversely scaled, based on an inverse scaling coefficient 1/ α, which is an inverse of a scaling coefficient α according to which the connection weight values as called for said each neuron are scaled, so as for values output by said each neuron to remain unaffected by this scaling coefficient α” as recited in claim 1.
Diril et al., U.S. Patent Application Publication No. 2019/0171927, (herein Diril) teaches inference and training of neural networks including, for each layer, scaling input values according to a scaling factor [Diril at paragraphs 38]. However, Diril doesn’t teach “for each layer of said one or more hidden layers and for each neuron of said each layer: input values to said each neuron are inversely scaled, based on an inverse scaling coefficient 1/ α, which is an inverse of a scaling coefficient α according to which the connection weight values as called for said each neuron are scaled, so as for values output by said each neuron to remain unaffected by this scaling coefficient α” as recited in claim 1.
Claims 15 and 18 recite similar limitations to those highlighted above for claim 1 and are considered allowable for the same reasons as claim 1 given above.
Claims 2-14, 16, and 17 depend from one of claims 1 and 15 and are considered allowable for at least the reasons given above for claims 1 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on (571)270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123